Citation Nr: 9908772	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  92-53 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of a fracture of the left tibia and 
left knee injury, during the period prior to July 23, 1996.

2.  Entitlement to an evaluation in excess of 30 percent for 
postoperative residuals of a fracture of the left tibia and 
left knee injury, during the period commencing September 1, 
1997.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1963 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  This case was remanded by the Board in 
September 1992, September 1994, February 1996 and November 
1996; it was returned to the Board in December 1998.

The Board notes that the veteran was issued a Statement of 
the Case in October 1998 in response to his disagreement with 
a June 1996 rating decision which denied his claim for 
entitlement to a total rating based on unemployability due to 
service-connected disabilities.  The record reflects that 
neither the veteran nor his representative has addressed this 
claim since that time.  The Board therefore concludes that 
the veteran currently is not seeking appellate review with 
respect to that claim. 

The Board also notes that service connection for left ankle 
disability and for left peroneal nerve disability was granted 
in February 1994 and April 1995, respectively, but that the 
veteran has not sought appellate review with respect to 
either disability.

The issue of entitlement to an evaluation in excess of 30 
percent for postoperative residuals of a fracture of the left 
tibia and left knee injury, during the period commencing 
September 1, 1997, is addressed in the remand at the end of 
this action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim decided herein has been obtained.

2.  Prior to July 23, 1996, the veteran's service-connected 
postoperative residuals of a fracture of the left tibia and 
left knee injury were productive of severe knee impairment.


CONCLUSION OF LAW

The criteria for a 30 percent rating for the postoperative 
residuals of a fracture of the left tibia and left knee 
injury have been met for the period prior to July 23, 1996. 
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5260, 5261, 5262 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).  In 
this regard the record reflects that the RO, pursuant to the 
Board's November 1996 remand, attempted to contact the 
veteran's former employer in order to obtain specific 
information concerning the physical disabilities which led to 
his termination.  The record discloses that the RO attempted 
to contact the employer three times, but that the employer 
failed to provide the requested information.  The RO apprised 
the veteran of his former employer's response in July 1997.  
Under the circumstances, in light of the numerous attempts by 
the RO to obtain the requested information, the Board 
concludes that VA's duty to assist the veteran has been 
satisfied.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (1998) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected postoperative residuals of 
a fracture of the left tibia and left knee injury.  The Board 
has found nothing in the historical record which would lead 
to the conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  

Briefly, as was noted in the Introduction, the veteran's 
service ended in January 1966.  In April 1966, service 
connection was granted for postoperative residuals of a 
fracture of the left tibia and left knee injury, evaluated as 
20 percent disabling.  In October 1998, during the pendency 
of this appeal, the veteran was granted a temporary 100 
percent evaluation effective from July 23, 1996, until 
September 1, 1997, and a 30 percent evaluation from September 
1, 1997.  The 30 percent evaluation has remained in effect 
since that time.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA treatment records for 1989 to April 1992 disclose 
treatment of the veteran for left knee pain and effusion.  X-
ray studies demonstrated the presence of severe post-
traumatic osteoarthritis of the left knee with varus 
deformity.  The treatment reports document that the veteran 
underwent an arthroscopy in 1989, and the veteran's VA 
physicians concluded that he was a future candidate for a 
total knee arthroplasty.  The remainder of the reports 
document continued findings of knee effusion and indicate 
that the veteran underwent a left knee injection in 1990 to 
alleviate his symptoms.

On file are hospital records from the Mount Carmel Medical 
Center for May 1989 to July 1996.  The records indicate that 
due to complaints of persistent locking, popping and giving 
way of the left knee, which had been refractory to all 
conservative management, the veteran underwent an 
arthroscopy, partial medial meniscectomy and abrasion 
chondroplasty of the knee in May 1989.  The procedures 
revealed the presence of chondromalacia of the medial tibial 
plateau and a medial meniscal tear.  The veteran experienced 
a poor recovery from the procedures, and continued to 
evidence pain and effusion.  The records indicate that on 
July 23, 1996, the veteran underwent a left total knee 
arthroplasty after conservative management failed to 
alleviate complaints of pain and daily giving way associated 
with the knee.  The operation revealed the near total loss of 
cartilage in all three compartments of the knee.

On file are clinical treatment notes for May 1989 to June 
1996 from James A. Sides, M.D., the physician who performed 
the veteran's arthroscopic procedure in May 1989.  Following 
the procedure, Dr. Sides, in March 1991, indicated that the 
veteran continued to exhibit frequent catching, popping and 
giving way of the left knee since the May 1989 procedure, and 
he reported that X-rays studies showed the presence of 
progressive arthritis with medial tenderness and progressive 
varus deformity.  Dr. Sides concluded that the veteran had 
been unable to resume employment as an electrician secondary 
to the continued pain and giving way of the knee and 
expressed his belief that the veteran would ultimately 
require a left total knee arthroplasty.  The treatment notes 
indicate that the veteran was thereafter involved in a motor 
vehicle accident (MVA) in February 1992, and that he returned 
for evaluation in June 1996 with complaints of increasing 
left knee pain and giving way of the joint.  Physical 
examination at that time disclosed the presence of effusion 
and a 14 degree varus deformity.  X-ray studies purportedly 
showed a 6 millimeter trough of bone loss of the proximal 
tibia.  

On file are medical reports from the Lancaster-Fairfield 
Community Hospital for May 1990 to September 1990, which 
document treatment of injuries, including left knee fracture, 
left leg deep vein thrombosis and third degree burns of the 
left leg, sustained by the veteran in an MVA in May 1990; on 
evaluation the veteran was noted to have an old left tibial 
plateau fracture and a possible fresh fibular fracture.  X-
ray studies showed dislocation of the left patella and 
fractures of the superior and inferior pubic rami on the 
left, and bone scan revealed possible compression of the 
medial tibial condyle as well as a probable fracture of the 
fibular head.  The veteran returned for further evaluation in 
June 1990, at which time he exhibited diminished range of 
left knee motion, with flexion to 70 degrees and extension to 
15 degrees.  The reports show that the veteran developed 
arthrofibrosis of the knee for which he underwent 
manipulation and injection in June 1990.  The veteran was 
also noted to have significant varus alignment with a 
pseudolaxity of the medial structures.  On examination in 
September 1990 the veteran was able to ambulate 
independently, without the use of assistive devices; his gait 
was normal.

Of record are treatment notes from Stephen J. Voto, M.D., for 
June 1990 to September 1990.  The notes refer to the 
veteran's May 1990 MVA and consequent injuries, and report 
that the veteran exhibited a degenerative left knee with a 
fibular fracture and a possible small crack in one of the 
tibial plateaus.  Physical examination disclosed that the 
veteran exhibited significant left knee stiffness and 
impairment in his range of knee motion; he ambulated with 
pain.  Dr. Voto indicated that the veteran was a left total 
knee replacement candidate due to the amount of degeneration 
in his knee, and he wrote that the veteran could not 
currently work, but could perhaps find employment in a 
different field once he received a knee replacement.

The veteran was afforded a VA examination in October 1990, at 
which time he reported that he continued to exhibit pain and 
giving out of his left knee.  Physical examination disclosed 
that the veteran ambulated with an antalgic gait favoring the 
left knee, although he did not require ambulatory aids.  
Range of left knee motion testing disclosed flexion to 100 
degrees and extension to 0 degrees; the presence of crepitus 
was noted.  No instability medially of the knee was 
identified, but the veteran exhibited slight instability 
laterally, as well as mild lateral subluxation of the tibia.  
The examiner noted the presence of a 5 degree varus deformity 
of the left leg at the proximal end.  The veteran exhibited 
4/5 strength of the left knee.  X-ray studies showed marked 
degeneration and osteopenia in the knee and tibia, as well as 
mild to moderate general osteoporosis at the proximal tibia 
and a 10 degree varus deformity, although the tibial fracture 
was healed.  The veteran was diagnosed with traumatic 
degenerative arthritis of the left knee, and with healed 
fracture of the proximal tibia with 5 to 10 degrees varus 
deformity with some lateral instability.

The veteran was afforded a hearing before a hearing officer 
at the RO in June 1991, at which time he testified that he 
wore an elastic brace on his left knee, which nevertheless 
failed to alleviate his knee symptoms.  He averred that while 
he exhibited full extension of the joint, he continued to 
have reduced flexion secondary to surgical intervention.  He 
reported that he favored his left leg and that he experienced 
grinding and popping of the knee with movement.  He also 
described the presence of left knee warmth and problems with 
his shin area, but he denied that either his left knee or leg 
was tender to touch.  He clarified, however, that he did have 
constant pain in his knee, which was aggravated by prolonged 
walking, standing or climbing.  He reported left knee 
instability and weakness, and indicated that his knee gave 
out frequently, but he denied any locking or dislocation.  He 
reported that he used anti-inflammatory medications.  The 
veteran reported employment as an electrician, but indicated 
that he had been laid off until recently secondary to an MVA 
and his service-connected left leg and knee disability; he 
reported that he would miss an average of three weeks each 
year of work due to his disability.

The veteran was afforded another VA examination in July 1991, 
at which time he complained of pain in his left knee with 
giving way.  On physical examination the veteran ambulated 
with a slight antalgic gait, but did not require the use of 
assistive aids; the veteran was unable to squat.  The 
examiner identified the presence of a six degree genu varum 
deformity secondary to deformity of the proximal tibia, and 
the veteran exhibited tenderness at the medial joint line.  
The veteran also demonstrated some instability of the medial 
collateral ligament.  X-ray studies showed deformity of the 
lateral tibial plateau and joint space narrowing with 
calcification adjacent to the medial condyle, compatible with 
previous traumatic injury.  The veteran was diagnosed with 
healed fracture of the left proximal tibia with genu varum 
deformity and left knee instability and moderate degenerative 
joint disease.

Of record is the report of an April 1993 VA examination, at 
which time the veteran was noted to ambulate with a slight 
left antalgic gait.  He was able to squat about 70 percent of 
normal, and to walk on his heels and toes without difficulty.  
Range of left knee motion testing disclosed extension to 0 
degrees and flexion to 115 degrees; no left knee instability 
or effusion was identified.  The proximal end of the left 
tibia showed approximately 5 to 7 degrees of varus deformity, 
although the general alignment was described as satisfactory, 
with no other defect or deformity identified.  X-ray studies 
showed generalized degenerative arthritic changes with a 
large spur on the proximal lateral aspect of the tibia, with 
moderate narrowing of the joint space.  The studies also 
showed a heel fracture of the proximal tibia with 
approximately 5 degrees of varus deformity.  The examiner 
diagnosed the veteran as status post healed fracture of the 
left proximal leg with 5 degrees deformity, and with 
arthrotomy and arthroscopy of the left knee with residual 
moderate degenerative arthritic changes.

The veteran was afforded a VA examination in January 1994, at 
which time the examiner noted the presence of circumferential 
atrophy of the left calf.  The veteran complained of pain 
along the distribution of the posterior tibial tendon in the 
ankle region, and physical examination showed a slight varus 
deformity due to the knee injury.

On file are medical records from the Hocking Valley Community 
Hospital for April 1994.  The records show that the veteran 
reported twisting his left knee at work in March 1994, 
following which he stopped working secondary to an inability 
to climb ladders.  Physical examination disclosed nearly full 
range of motion, but gross medial instability indicating 
chronic medial collateral ligament insufficiency was 
identified.  X-ray studies purportedly showed some deformity 
and cuffing of the lateral compartment, but with reasonable 
joint space.  The veteran was diagnosed with left knee sprain 
superimposed on degenerative joint disease, and the treating 
physician concluded that the veteran, while not then a 
candidate for total knee replacement, would be such a 
candidate within 10 years.

On file is the report of a December 1994 VA examination of 
the veteran, at which time the examiner noted historically 
that the veteran had developed extensive left knee arthritis.  
The veteran complained that his leg continued to bother him, 
particularly with prolonged use, and that his knee 
occasionally swelled.  He reported that he had stopped 
working in March 1994 secondary to left knee pain.  On 
physical examination the veteran displayed a tendency toward 
varus of the left tibia, with resulting prominence of the 
fibular head in the knee; he exhibited a limp.  Some atrophy 
of the left calf was noted, although strength was normal.  
The presence of mild soft edema in the lower third of the 
tibia as well as knee deformity was identified.  The veteran 
exhibited limitation in his range of left knee motion with 
testing.  X-ray studies showed osteopenia of the bony 
structures of the tibia. 

The report of a May 1996 VA fee basis examination is on file.  
On examination the veteran complained of left knee pain, 
swelling and instability.  Physical examination disclosed 
normal gait, and the veteran did not require any ambulatory 
aids; he was not using a brace.  No ligamentous instability 
or effusion was identified, and the veteran displayed no 
weakness or motor loss of the left lower extremity.  On range 
of left knee motion testing, the veteran exhibited flexion to 
135 degrees.  X-ray studies of the left tibia were normal, 
while the knee showed a prominent medial and lateral 
compartment degenerative joint disease with varus deformity.  
The veteran was diagnosed with left knee injury with moderate 
degenerative joint disease and varus deformity, and with 
well-healed left tibia fracture.  The examiner concluded that 
the veteran would require a left total knee replacement in 
the future.  He stated that the veteran's left knee 
disability had reduced the veteran's functional capacity and 
was likely a major factor in his inability to find suitable 
work.  The examiner opined that the veteran was only capable 
of sedentary work.

The evidence outlined above is that available for the period 
prior to July 23, 1996, the period for which a 20 percent 
rating had been assigned for the disability.  According to 
the Rating Schedule, a 20 percent rating is warranted for 
moderate impairment of the knee, with recurrent subluxation 
or lateral instability, and a 30 percent rating is warranted 
for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma and 
substantiated by X-ray findings is rated as degenerative 
arthritis under DC 5003.  Degenerative arthritis established 
by X-ray findings is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

A rating of 30 percent or higher is warranted for differing 
degrees of ankylosis of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  A 30 percent rating may be assigned 
for limitation of flexion of the leg to 15 degrees whereas 
limitation of flexion to 30 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 40 
percent rating is warranted for limitation of extension of 
the leg to 30 degrees, a 30 percent rating is warranted for 
extension limited to 20 degrees, and a 20 percent rating is 
warranted for extension limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

Malunion of the tibia and fibula with moderate knee or ankle 
disability warrants a 20 percent evaluation.  Malunion with 
marked knee or ankle disability warrants a 30 evaluation.  A 
40 percent rating is warranted for nonunion of the tibia and 
fibula, with loose motion requiring a brace.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262. 

Based on the medical evidence on file the Board concludes 
that a rating of 30 percent for the veteran's postoperative 
residuals of a fracture of the left tibia and left knee 
injury is warranted for the period prior to July 23, 1996.  
Although the veteran experienced intercurrent trauma to his 
left leg in 1990, the evidence nevertheless demonstrates that 
the veteran consistently exhibited pain and effusion of his 
left knee since 1989, requiring arthroscopic surgery long 
before his May 1990 MVA.  Moreover, the veteran has 
demonstrated stiffness, instability and limitation in range 
of knee motion on examination, and VA and private 
examinations clinically demonstrated the presence of severe 
traumatic arthritis and significant varus deformity.  The 
Board notes that the veteran's arthritic changes and varus 
deformity have been described as severe since 1989, and that 
many of the veteran's VA and private physicians had 
considered the veteran to be a candidate for left total knee 
replacement, despite his young age, long before his surgery 
in July 1996.  Moreover, while the veteran's left leg 
disability was less symptomatic on examination in May 1996, 
the examiner nevertheless concluded that the veteran's left 
knee disability had reduced the veteran's functional capacity 
and had rendered him capable of performing sedentary work 
only; he also stated that the veteran would require a left 
knee replacement, and the Board notes that it was the 
presence of severe left knee disability that resulted in the 
veteran's hospital admission in July 1996 for the total knee 
replacement.  In the Board's opinion, the evidence adequately 
establishes that the veteran's disability warranted an 
evaluation of 30 percent prior to July 23, 1996.  However, 
the Board concludes that a rating in excess of 30 percent for 
that period is not warranted.

In this regard the Board notes that, despite evidence of 
pain, effusion and diminished left knee motion, the veteran 
nevertheless maintained significant range of motion, 
consistently exhibited full extension on examination, and in 
any event had never exhibited more than 15 degrees limitation 
of extension.  Moreover, despite the presence of mild tibial 
subluxation on examination in October 1990, and the veteran's 
occasional use of a knee brace, X-ray studies consistently 
demonstrated that the veteran's tibial fracture had healed, 
subsequent examinations were negative for any abnormalities, 
and the veteran has not otherwise been found to have nonunion 
of the tibia with loose motion, as required for a 40 percent 
evaluation under DC 5262.  In essence, the record shows that 
his other impairment is contemplated by the assigned 
evaluation of 30 percent under DC 5257 for severe knee 
impairment, including recurrent subluxation and lateral 
instability.

With respect to contentions advanced as to 38 C.F.R. §§ 4.40 
and 4.45, see DeLuca v. Brown, 8 Vet. App. 202, 204-205 
(1995), the Board notes that the record reflects that while 
the veteran's gait is slightly antalgic, he is able to 
ambulate without assistive devices, he has not demonstrated 
more than mild weakness, instability or incoordination, and 
the veteran has consistently manifested significant range of 
motion on his examinations.  Therefore, when all pertinent 
disability factors are considered, the Board must still 
conclude that the limitation of motion of the veteran's left 
knee does not more nearly approximate the criteria for a 
rating in excess of 30 percent.

The Board notes that the VA General Counsel issued a 
precedential opinion (VAOPGCPREC 23-97) on July 1, 1997, 
holding that a claimant who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257, while cautioning that any such separate rating must 
be based on additional disabling symptomatology.  However, 
since VAOPGCPREC 23-97 was issued effective July 1, 1997, it 
can not apply in the veteran's case for the period prior to 
July 23, 1996.  See 38 U.S.C.A. § 5110(g); Rhodan v. West, 12 
Vet. App 55, 57 (1998).

Accordingly, the Board concludes that a 30 percent rating for 
postoperative residuals of a fracture of the left tibia and 
left knee injury is warranted for the period prior to July 
23, 1996. 

The Board lastly finds that the veteran's postoperative 
residuals of a fracture of the left tibia and left knee 
injury are not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The evidence of record 
for the period prior to July 23, 1996, does not reflect 
frequent periods of hospitalization because of the service-
connected disability.  In addition, the demonstrated 
manifestations of the disability are consistent with the 
schedular criteria for a 30 percent evaluation.  There is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by a 30 percent evaluation.  Indeed, those 
physicians who determined that the veteran could not return 
to his former duties also indicated that the veteran was able 
to maintain other types of employment, particularly of the 
sedentary variety.  Thus, the record does not present an 
exceptional case where the assigned schedular ratings are 
found to be inadequate.  See Moyer v. Derwinski, 2 Vet. App. 
289 (1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability evaluation rating itself 
is recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) for the 
period prior to July 23, 1996, are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Subject to the criteria applicable to the payment of monetary 
benefits, a 30 percent evaluation for postoperative residuals 
of a fracture of the left tibia and left knee injury, during 
the period prior to July 23, 1996, is granted. 


REMAND

The medical evidence on file reflects that on July 23, 1996, 
the veteran underwent a left total knee arthroplasty.  The 
veteran was afforded a VA fee basis examination in July 1997, 
at which time he complained of pain and stiffness associated 
with his knee.  On physical examination the veteran 
demonstrated a slow, deliberate gait.  A moderate degree of 
left knee effusion was identified but the veteran's ligaments 
were normal and there was no pain to patellar pressure.  
Range of left knee motion testing disclosed extension to 5 
degrees and flexion to 120 degrees.  X-ray studies of the 
left tibia and knee were unremarkable, other than with 
respect to residuals of left total knee replacement; no 
significant abnormalities were identified, and alignment was 
within normal limits.

In an August 1998 addendum to the examination report, the 
examiner clarified that the veteran's slow deliberate gait 
indicated some discomfort and a minor degree of 
incoordination and weakened movement, and that the veteran 
did not complain of excess fatigability.  The examiner also 
indicated that the veteran reported pain and stiffness, with 
resulting functional loss, and that he reported being 
unemployed since 1996 because of his knee replacement.  The 
examiner stated that the veteran did not describe episodes of 
flare-ups, but rather contended that he experienced a 
constant state of discomfort and reduced function, and that 
it was therefore not feasible to determine the limitation of 
motion or function exhibited during flare-ups.

Although the examiner made some findings with respect to 
pain, he notably did not address the severity of any pain 
demonstrated on examination.  Moreover, the examiner failed 
to provide an adequate assessment of functional loss on use.  
The Board is of the opinion, therefore, that the case should 
again be remanded for another orthopedic examination which 
adequately assesses the veteran's disability.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his claim. When the requested 
information and any necessary 
authorizations have been received, 
the RO should attempt to obtain 
copies of all pertinent records 
which have not already been 
obtained.

2.  Following completion of the 
above development, the RO should 
arrange for a VA orthopedic 
examination of the veteran by a 
physician with appropriate 
expertise, who has not previously 
examined the veteran, to determine 
the extent of impairment from his 
service-connected postoperative 
residuals of a fracture of the left 
tibia and left knee injury.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  The 
extent of any left knee instability 
or subluxation should be noted.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  In 
addition, the examiner should 
provide an opinion concerning the 
impact of the disability on the 
veteran's ability to work.

The rationale for all opinions 
expressed should also be provided.  
The claims file, including a copy of 
this REMAND, must be made available 
to the physician prior to the 
examination.  The report is to 
reflect whether a review of the 
claims file was made.  The 
examination report must be typed.

3.  Thereafter, the RO should review 
the claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
completed in full.  Then, the RO 
should undertake any other indicated 
development and readjudicate the 
issue of entitlement to an 
evaluation in excess of 30 percent 
for postoperative residuals of a 
fracture of the left tibia and left 
knee injury, during the period 
commencing September 1, 1997.  The 
RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination or pain 
on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  
The RO should also consider whether 
the components of the disability 
should be separately evaluated and 
whether the case should be forwarded 
to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case and should provide the veteran and his 
representative an appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 17 -


- 1 -


